UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811-05133 ) Exact name of registrant as specified in charter: Putnam High Income Securities Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31 Date of reporting period: November 30, 2006 Item 1. Schedule of Investments: Putnam High Income Securities Fund The fund's portfolio 11/30/06 (Unaudited) CORPORATE BONDS AND NOTES (40.4%)(a) Principal amount Value Basic Materials (4.5%) Abitibi-Consolidated, Inc. debs. 8.85s, 2030 (Canada) $60,000 $49,350 Abitibi-Consolidated, Inc. notes 7 3/4s, 2011 (Canada) 130,000 116,675 Abitibi-Consolidated, Inc. notes 6s, 2013 (Canada) 122,000 96,990 AK Steel Corp. company guaranty 7 3/4s, 2012 375,000 373,125 ARCO Chemical Co. debs. 10 1/4s, 2010 220,000 244,200 BCP Crystal US Holdings Corp. sr. sub. notes 9 5/8s, 2014 105,000 115,238 Builders FirstSource, Inc. company guaranty FRB 9.624s, 2012 115,000 112,700 Century Aluminum Co. company guaranty 7 1/2s, 2014 80,000 80,600 Chaparral Steel Co. company guaranty 10s, 2013 355,000 394,938 Chesapeake Corp. sr. sub. notes 7s, 2014 EUR 185,000 231,223 Clondalkin Industries BV 144A sr. notes 8s, 2014 (Netherlands) EUR 245,000 344,349 Cognis Holding GmbH & Co. 144A sr. notes 12.282s, 2015 (Germany) (PIK) EUR 205,854 278,490 Cognis Holding GmbH & Co. 144A sr. notes 9 1/2s, 2014 (Germany) EUR 50,000 72,461 Covalence Specialty Materials Corp. 144A sr. sub. notes 10 1/4s, 2016 375,000 360,000 Crystal US Holdings, LLC sr. disc. notes stepped-coupon Ser. A, zero % (10s, 10/1/09), 2014 (STP) 520,000 439,400 Equistar Chemicals LP/Equistar Funding Corp. company guaranty 10 1/8s, 2008 25,000 26,563 Georgia-Pacific Corp. debs. 9 1/2s, 2011 320,000 352,000 Gerdau Ameristeel Corp. sr. notes 10 3/8s, 2011 (Canada) 40,000 43,000 Hercules, Inc. company guaranty 6 3/4s, 2029 180,000 174,150 Hexion U.S. Finance Corp./ Hexion Nova Scotia Finance ULC 144A sr. notes 9 3/4s, 2014 $295,000 299,425 Huntsman, LLC company guaranty 11 5/8s, 2010 97,000 107,185 IMC Global, Inc. notes 7.3s, 2028 120,000 109,200 Jefferson Smurfit Corp. company guaranty 8 1/4s, 2012 119,000 114,538 Jefferson Smurfit Corp. company guaranty 7 1/2s, 2013 150,000 138,375 JSG Holding PLC 144A sr. notes 11 1/2s, 2015 (Ireland) (PIK) EUR 124,931 171,082 Lyondell Chemical Co. company guaranty 10 1/2s, 2013 $290,000 319,000 Lyondell Chemical Co. company guaranty 8 1/4s, 2016 95,000 98,800 Lyondell Chemical Co. company guaranty 8s, 2014 155,000 159,844 MDP Acquisitions PLC sr. notes 9 5/8s, 2012 (Ireland) 200,000 211,500 Metals USA, Inc. sec. notes 11 1/8s, 2015 300,000 332,250 Momentive Performance Materials, Inc. 144A sr. notes 9 3/4s, 2014 225,000 225,563 Momentive Performance Materials, Inc. 144A sr. sub. notes 11 1/2s, 2016 75,000 73,969 Mosaic Co. (The) 144A sr. notes 7 5/8s, 2016 50,000 51,125 Mosaic Co. (The) 144A sr. notes 7 3/8s, 2014 30,000 30,488 Nalco Co. sr. sub. notes 9s, 2013 EUR 190,000 275,604 Nalco Co. sr. sub. notes 8 7/8s, 2013 $5,000 5,288 Nell AF S.a.r.l. 144A sr. notes 8 3/8s, 2015 (Luxembourg) (S) 265,000 271,294 Nell AF S.a.r.l. 144A sr. notes 8 3/8s, 2015 (Luxembourg) EUR 50,000 70,838 NewPage Corp. sec. notes 10s, 2012 $220,000 231,550 Newpage Holding Corp. sr. notes 12.389s, 2013 (PIK) 85,000 82,450 Norske Skog Canada, Ltd. company guaranty Ser. D, 8 5/8s, 2011 (Canada) 290,000 292,900 Novelis, Inc. 144A sr. notes 7 1/4s, 2015 215,000 206,400 PCI Chemicals Canada sec. sr. notes 10s, 2008 (Canada) 98,714 101,182 PQ Corp. company guaranty 7 1/2s, 2013 230,000 224,250 Rockwood Specialties Group, Inc. company guaranty 7 5/8s, 2014 EUR 245,000 346,459 Stone Container Corp. sr. notes 9 3/4s, 2011 $285,000 294,263 Stone Container Finance company guaranty 7 3/8s, 2014 (Canada) 40,000 36,400 Ucar Finance, Inc. company guaranty 10 1/4s, 2012 40,000 42,200 Wheeling-Pittsburgh Steel Corp. sr. notes Ser. A, 5s, 2011 (PIK) 23,486 18,319 Wheeling-Pittsburgh Steel Corp. sr. notes Ser. B, 6s, 2010 (PIK) 13,329 10,397 Capital Goods (3.7%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 170,000 168,300 Allied Waste North America, Inc. company guaranty Ser. B, 8 1/2s, 2008 233,000 245,233 Allied Waste North America, Inc. sec. notes Ser. B, 5 3/4s, 2011 30,000 29,100 Amsted Industries, Inc. 144A sr. notes 10 1/4s, 2011 475,000 505,875 Blount, Inc. sr. sub. notes 8 7/8s, 2012 200,000 204,000 Bombardier, Inc. 144A sr. notes 8s, 2014 (Canada) 75,000 75,563 Browning-Ferris Industries, Inc. sr. notes 6 3/8s, 2008 140,000 140,525 Crown Americas, LLC/Crown Americas Capital Corp. sr. notes 7 5/8s, 2013 335,000 343,375 Crown Euro Holdings SA company guaranty 6 1/4s, 2011 (France) EUR 235,000 324,846 Decrane Aircraft Holdings Co. company guaranty zero %, 2008 (acquired 7/23/04, cost $78,000) (RES) $238,000 170,170 Graham Packaging Co., Inc. sub. notes 9 7/8s, 2014 325,000 321,750 Greenbrier Cos., Inc. company guaranty 8 3/8s, 2015 325,000 329,875 Impress Holdings BV 144A sec. FRN 8.512s, 2013 (Netherlands) 170,000 170,850 K&F Acquisitions, Inc. company guaranty 7 3/4s, 2014 335,000 342,538 L-3 Communications Corp. company guaranty 7 5/8s, 2012 100,000 103,625 L-3 Communications Corp. company guaranty 6 1/8s, 2013 120,000 118,800 L-3 Communications Corp. sr. sub. notes 5 7/8s, 2015 75,000 72,750 L-3 Communications Corp. sr. sub. notes Class B, 6 3/8s, 2015 215,000 213,388 Legrand SA debs. 8 1/2s, 2025 (France) 405,000 461,700 Manitowoc Co., Inc. (The) company guaranty 10 1/2s, 2012 170,000 182,750 Milacron Escrow Corp. sec. notes 11 1/2s, 2011 340,000 321,300 Owens-Brockway Glass Container, Inc. company guaranty 8 1/4s, 2013 100,000 103,000 Owens Brockway Glass Container, Inc. company guaranty 6 3/4s, 2014 EUR 230,000 305,747 Owens-Brockway Glass Container, Inc. sr. sec. notes 8 3/4s, 2012 $65,000 68,738 Owens-Illinois, Inc. debs. 7 1/2s, 2010 55,000 55,550 Ray Acquisition SCA 144A sec. notes 9 3/8s, 2015 (France) EUR 340,000 515,255 RBS Global, Inc. and Rexnord Corp. 144A company guaranty 9 1/2s, 2014 $290,000 302,325 RBS Global, Inc. and Rexnord Corp. 144A sr. sub. notes 11 3/4s, 2016 40,000 42,100 Solo Cup Co. sr. sub. notes 8 1/2s, 2014 235,000 197,400 Tekni-Plex, Inc. 144A sec. notes 10 7/8s, 2012 320,000 360,000 Terex Corp. company guaranty 7 3/8s, 2014 390,000 395,850 Communication Services (3.7%) American Cellular Corp. company guaranty 9 1/2s, 2009 45,000 44,888 American Cellular Corp. sr. notes Ser. B, 10s, 2011 320,000 337,600 Centennial Cellular Operating Co., LLC company guaranty 10 1/8s, 2013 90,000 96,750 Centennial Communications Corp. sr. notes 10s, 2013 145,000 151,525 Centennial Communications Corp. sr. notes FRN 11.122s, 2013 40,000 41,800 Citizens Communications Co. notes 9 1/4s, 2011 240,000 265,500 Cricket Communications, Inc. 144A sr. notes 9 3/8s, 2014 335,000 342,538 Digicel, Ltd. 144A sr. notes 9 1/4s, 2012 (Jamaica) 220,000 233,200 Dobson Cellular Systems sec. notes 9 7/8s, 2012 160,000 173,600 Dobson Communications Corp. sr. notes FRN 9.624s, 2012 75,000 76,406 Idearc Inc. 144A sr. notes 8s, 2016 515,000 523,369 Inmarsat Finance PLC company guaranty 7 5/8s, 2012 (United Kingdom) 100,000 103,375 Inmarsat Finance PLC company guaranty stepped-coupon zero % (10 3/8s, 11/15/08), 2012 (United Kingdom) (STP) 280,000 255,850 Intelsat Bermuda, Ltd. 144A sr. notes 11 1/4s, 2016 (Bermuda) 385,000 422,056 Intelsat Subsidiary Holding Co., Ltd. company guaranty 8 5/8s, 2015 (Bermuda) 10,000 10,388 Intelsat Subsidiary Holding Co., Ltd. sr. notes 8 1/2s, 2013 (Bermuda) 100,000 101,875 iPCS, Inc. sr. notes 11 1/2s, 2012 70,000 77,875 Level 3 Communications, Inc. sr. notes 11 1/2s, 2010 195,000 203,044 Level 3 Financing, Inc. company guaranty FRB 11.8s, 2011 100,000 105,750 Level 3 Financing, Inc. 144A sr. notes 9 1/4s, 2014 100,000 101,125 MetroPCS Wireless Inc. 144A sr. notes 9 1/4s, 2014 255,000 259,144 PanAmSat Corp. company guaranty 9s, 2014 335,000 351,750 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 540,000 556,200 Qwest Corp. debs. 7 1/4s, 2025 65,000 66,625 Qwest Corp. notes 8 7/8s, 2012 430,000 478,913 Qwest Corp. sr. notes 7 5/8s, 2015 150,000 160,125 Rogers Wireless, Inc. sec. notes 6 3/8s, 2014 (Canada) 330,000 331,238 Rural Cellular Corp. sr. notes 9 7/8s, 2010 150,000 158,625 Rural Cellular Corp. sr. sub. FRN 11.121s, 2012 50,000 52,000 Rural Cellular Corp. sr. sub. notes 9 3/4s, 2010 70,000 71,750 Syniverse Technologies, Inc. sr. sub. notes Ser. B, 7 3/4s, 2013 345,000 335,513 Time Warner Telecom, Inc. company guaranty 9 1/4s, 2014 325,000 346,125 Windstream Corp. 144A sr. notes 8 5/8s, 2016 295,000 321,181 Windstream Corp. 144A sr. notes 8 1/8s, 2013 155,000 167,788 Consumer Cyclicals (9.1%) American Media, Inc. company guaranty Ser. B, 10 1/4s, 2009 335,000 324,950 Asbury Automotive Group, Inc. sr. sub. notes 8s, 2014 105,000 105,788 Ashton Woods USA, LLC/Ashton Woods Finance Co. sr. sub. notes 9 1/2s, 2015 100,000 86,000 Associated Materials, Inc. company guaranty 9 3/4s, 2012 350,000 357,875 Autonation, Inc. company guaranty 7s, 2014 40,000 40,000 Autonation, Inc. company guaranty FRB 7.374s, 2013 60,000 60,000 Boyd Gaming Corp. sr. sub. notes 7 3/4s, 2012 25,000 25,781 Boyd Gaming Corp. sr. sub. notes 7 1/8s, 2016 195,000 193,050 Boyd Gaming Corp. sr. sub. notes 6 3/4s, 2014 290,000 287,463 Building Materials Corp. company guaranty 8s, 2008 70,000 68,950 CanWest Media, Inc. company guaranty 8s, 2012 (Canada) 4,956 5,117 Delco Remy International, Inc. company guaranty 11s, 2009 4,000 1,440 Dex Media West, LLC/Dex Media Finance Co. sr. notes Ser. B, 8 1/2s, 2010 245,000 256,025 Dex Media, Inc. disc. notes stepped-coupon zero % (9s, 11/15/08), 2013 (STP) 100,000 88,500 Dex Media, Inc. notes 8s, 2013 55,000 56,100 FelCor Lodging LP company guaranty 8 1/2s, 2008 (R) 100,000 106,500 Ford Motor Co. notes 7.45s, 2031 350,000 276,938 Ford Motor Credit Corp. bonds 7 3/8s, 2011 90,000 88,933 Ford Motor Credit Corp. notes 7 7/8s, 2010 545,000 547,478 Ford Motor Credit Corp. notes 7 3/8s, 2009 190,000 189,682 Ford Motor Credit Corp. sr. notes 9 7/8s, 2011 510,000 543,099 Ford Motor Credit Corp. 144A sr. unsecd. notes 9 3/4s, 2010 179,000 190,042 General Motors Acceptance Corp. notes 7 3/4s, 2010 555,000 581,014 General Motors Acceptance Corp. notes 6 7/8s, 2012 520,000 535,876 General Motors Acceptance Corp. notes 6 3/4s, 2014 645,000 661,353 General Motors Acceptance Corp. notes 5 1/8s, 2008 135,000 133,278 General Motors Acceptance Corp. sr. unsub. notes 5.85s, 2009 270,000 269,478 General Motors Corp. notes 7.2s, 2011 550,000 524,563 Goodman Global Holding Co., Inc. sr. notes FRN Ser. B, 8.36s, 2012 329,000 335,580 Goodyear Tire & Rubber Co. (The) notes 8 1/2s, 2007 60,000 60,450 Goodyear Tire & Rubber Co. (The) sr. notes 9s, 2015 370,000 378,325 Harry & David Holdings, Inc. company guaranty 9s, 2013 75,000 72,375 Host Marriott LP sr. notes 7 1/8s, 2013 (R) 120,000 122,550 Host Marriott LP sr. notes Ser. M, 7s, 2012 (R) 215,000 218,225 Houghton Mifflin Co. sr. sub. notes 9 7/8s, 2013 355,000 387,838 iPayment, Inc. 144A sr. sub. notes 9 3/4s, 2014 75,000 76,688 Jostens IH Corp. company guaranty 7 5/8s, 2012 500,000 505,000 K. Hovnanian Enterprises, Inc. company guaranty 8 7/8s, 2012 50,000 50,688 K. Hovnanian Enterprises, Inc. company guaranty 7 3/4s, 2013 100,000 98,250 KB Home sr. sub. notes 9 1/2s, 2011 2,000 2,065 Lamar Media Corp. company guaranty 7 1/4s, 2013 130,000 130,650 Lamar Media Corp. 144A sr. sub. notes 6 5/8s, 2015 80,000 77,700 Lear Corp. company guaranty Ser. B, 8.11s, 2009 (S) 385,000 405,694 Lear Corp. sr. notes 8 1/8s, 2008 EUR 95,000 131,887 Lear Corp. 144A sr. notes 8 1/2s, 2013 $200,000 198,250 Levi Strauss & Co. sr. notes 9 3/4s, 2015 253,000 270,394 Levi Strauss & Co. sr. notes 8 7/8s, 2016 145,000 149,894 Meritage Homes Corp. company guaranty 6 1/4s, 2015 60,000 55,500 MGM Mirage, Inc. company guaranty 8 1/2s, 2010 95,000 101,413 MGM Mirage, Inc. company guaranty 6s, 2009 280,000 279,300 MGM Mirage, Inc. sr. notes 6 3/4s, 2012 2,000 1,975 Michaels Stores, Inc. 144A sr. notes 10s, 2014 95,000 97,019 Michaels Stores, Inc. 144A sr. sub. notes 11 3/8s, 2016 155,000 158,875 Mirage Resorts, Inc. debs. 7 1/4s, 2017 25,000 24,438 Movie Gallery, Inc. sr. unsecd. notes 11s, 2012 70,000 49,350 Neiman-Marcus Group, Inc. company guaranty 9s, 2015 450,000 487,688 NTK Holdings, Inc. sr. disc. notes zero %, 2014 325,000 224,250 Oxford Industries, Inc. sr. notes 8 7/8s, 2011 100,000 102,500 Park Place Entertainment Corp. sr. sub. notes 7 7/8s, 2010 278,000 285,645 Pinnacle Entertainment, Inc. sr. sub. notes 8 1/4s, 2012 340,000 346,800 PRIMEDIA, Inc. company guaranty 8 7/8s, 2011 70,000 68,950 PRIMEDIA, Inc. sr. notes 8s, 2013 260,000 243,100 R.H. Donnelley Corp. sr. disc. notes Ser. A-1, 6 7/8s, 2013 20,000 19,150 R.H. Donnelley Corp. sr. disc. notes Ser. A-2, 6 7/8s, 2013 145,000 138,838 R.H. Donnelley Corp. sr. notes 6 7/8s, 2013 85,000 81,388 R.H. Donnelley Corp. sr. notes Ser. A-3, 8 7/8s, 2016 160,000 168,000 Reader's Digest Association, Inc. (The) sr. notes 6 1/2s, 2011 440,000 450,450 Resorts International Hotel and Casino, Inc. company guaranty 11 1/2s, 2009 328,000 334,560 Scientific Games Corp. company guaranty 6 1/4s, 2012 175,000 169,313 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 260,000 270,075 Standard Pacific Corp. sr. notes 7s, 2015 115,000 109,538 Standard Pacific Corp. sr. notes 6 1/2s, 2008 55,000 54,931 Starwood Hotels & Resorts Worldwide, Inc. debs. 7 3/8s, 2015 80,000 82,878 Station Casinos, Inc. sr. notes 6s, 2012 383,000 367,680 Station Casinos, Inc. sr. sub. notes 6 7/8s, 2016 90,000 83,925 Tenneco Automotive, Inc. company guaranty 8 5/8s, 2014 125,000 126,875 Tenneco Automotive, Inc. sec. notes Ser. B, 10 1/4s, 2013 175,000 191,188 Texas Industries, Inc. sr. unsecd. notes 7 1/4s, 2013 310,000 313,100 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sub. notes 8 1/2s, 2014 335,000 323,275 Trump Entertainment Resorts, Inc. sec. notes 8 1/2s, 2015 345,000 342,413 TRW Automotive, Inc. sr. notes 9 3/8s, 2013 270,000 289,575 TRW Automotive, Inc. sr. sub. notes 11s, 2013 160,000 175,600 United Auto Group, Inc. 144A sr. sub. notes 7 3/4s, 2016 180,000 180,000 Vertis, Inc. company guaranty Ser. B, 10 7/8s, 2009 446,000 442,655 Vertis, Inc. 144A sub. notes 13 1/2s, 2009 130,000 116,350 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. 1st mtge. 6 5/8s, 2014 365,000 359,525 Consumer Staples (6.9%) Adelphia Communications Corp. sr. notes 10 7/8s, 2010 (In default) (NON) 20,000 17,050 Adelphia Communications Corp. sr. notes Ser. B, 9 7/8s, 2007 (In default) (NON) 235,000 200,925 Affinion Group, Inc. company guaranty 11 1/2s, 2015 135,000 142,425 Affinion Group, Inc. company guaranty 10 1/8s, 2013 335,000 354,263 Affinity Group, Inc. sr. sub. notes 9s, 2012 360,000 356,400 AMC Entertainment, Inc. company guaranty 11s, 2016 125,000 137,969 AMC Entertainment, Inc. sr. sub. notes 8s, 2014 259,000 249,935 Atlantic Broadband Finance, LLC company guaranty 9 3/8s, 2014 285,000 286,781 Avis Budget Car Rental, LLC 144A sr. notes 7 3/4s, 2016 150,000 144,563 Avis Budget Car Rental, LLC 144A sr. notes 7 5/8s, 2014 100,000 96,625 Brand Services, Inc. company guaranty 12s, 2012 309,000 344,921 Buffets, Inc. 144A sr. unsec 12 1/2s, 2014 335,000 335,838 Burlington Coat Factory Warehouse Corp. 144A sr. notes 11 1/8s, 2014 195,000 193,538 Cablevision Systems Corp. sr. notes Ser. B, 8s, 2012 100,000 98,250 CCH I, LLC/Capital Corp. sec. notes 11s, 2015 692,000 678,160 CCH II, LLC/Capital Corp. sr. notes Ser. B, 10 1/4s, 2010 430,000 448,275 CCH, LLC/Capital Corp. sr. notes 10 1/4s, 2010 280,000 292,600 Chiquita Brands International, Inc. sr. notes 8 7/8s, 2015 30,000 27,900 Chiquita Brands International, Inc. sr. notes 7 1/2s, 2014 380,000 335,350 Church & Dwight Co., Inc. company guaranty 6s, 2012 130,000 125,450 Cinemark USA, Inc. sr. sub. notes 9s, 2013 55,000 57,200 Cinemark, Inc. sr. disc. notes stepped-coupon zero % (9 3/4s, 3/15/09), 2014 (STP) 325,000 266,500 Constellation Brands, Inc. company guaranty Ser. B, 8s, 2008 115,000 117,731 Constellation Brands, Inc. sr. sub. notes Ser. B, 8 1/8s, 2012 10,000 10,413 CSC Holdings, Inc. debs. Ser. B, 8 1/8s, 2009 3,000 3,101 CSC Holdings, Inc. sr. notes Ser. B, 7 5/8s, 2011 255,000 259,781 CSC Holdings, Inc. 144A sr. notes 6 3/4s, 2012 205,000 201,413 Dean Foods Co. company guaranty 7s, 2016 240,000 245,100 Del Monte Corp. company guaranty 6 3/4s, 2015 105,000 103,425 Del Monte Corp. sr. sub. notes 8 5/8s, 2012 270,000 284,850 DirecTV Holdings, LLC company guaranty 6 3/8s, 2015 375,000 361,875 DirecTV Holdings, LLC sr. notes 8 3/8s, 2013 185,000 192,169 Domino's, Inc. sr. sub. notes 8 1/4s, 2011 106,000 109,975 Echostar DBS Corp. company guaranty 6 5/8s, 2014 30,000 29,100 Echostar DBS Corp. sr. notes 6 3/8s, 2011 430,000 427,850 Echostar DBS Corp. 144A sr. notes 7s, 2013 155,000 154,613 Elizabeth Arden, Inc. company guaranty 7 3/4s, 2014 155,000 154,225 Hertz Corp. 144A sr. notes 8 7/8s, 2014 185,000 191,938 Ion Media Networks, Inc. 144A sec. FRN 11.624s, 2013 95,000 95,475 Ion Media Networks, Inc. 144A sec. FRN 8.624s, 2012 120,000 121,200 LIN Television Corp. company guaranty Ser. B, 6 1/2s, 2013 315,000 299,250 Marquee Holdings, Inc. sr. disc. notes stepped-coupon zero % (12s, 8/15/09), 2014 (STP) 185,000 146,613 Nutro Products, Inc. 144A sr. notes FRN 9.4s, 2013 325,000 334,750 Pinnacle Foods Holding Corp. sr. sub. notes 8 1/4s, 2013 375,000 382,500 Playtex Products, Inc. sec. notes 8s, 2011 480,000 501,600 Prestige Brands, Inc. sr. sub. notes 9 1/4s, 2012 342,000 350,550 Rainbow National Services, LLC 144A sr. notes 8 3/4s, 2012 205,000 215,250 Rainbow National Services, LLC 144A sr. sub. debs. 10 3/8s, 2014 75,000 83,250 Remington Arms Co., Inc. company guaranty 10 1/2s, 2011 145,000 137,025 Rental Services Corp. 144A bonds 9 1/2s, 2014 80,000 81,000 Rite Aid Corp. company guaranty 7 1/2s, 2015 105,000 100,800 Rite Aid Corp. sec. notes 8 1/8s, 2010 115,000 116,438 Sbarro, Inc. company guaranty 11s, 2009 210,000 213,413 Scotts Co. (The) sr. sub. notes 6 5/8s, 2013 55,000 54,863 Sirius Satellite Radio, Inc. sr. unsecd. notes 9 5/8s, 2013 180,000 177,750 Six Flags, Inc. sr. notes 8 7/8s, 2010 138,000 133,170 Spectrum Brands, Inc. company guaranty 7 3/8s, 2015 545,000 459,163 Spectrum Brands, Inc. sr. sub. notes 8 1/2s, 2013 160,000 143,200 Swift & Co. company guaranty 10 1/8s, 2009 215,000 221,450 Swift & Co. sr. sub. notes 12 1/2s, 2010 165,000 169,125 United Rentals NA, Inc. sr. sub. notes 7 3/4s, 2013 84,000 84,000 United Rentals NA, Inc. sr. sub. notes 7s, 2014 (S) 155,000 150,350 Universal City Florida Holding Co. sr. notes 8 3/8s, 2010 290,000 295,075 Universal City Florida Holding Co. sr. notes FRN 10.121s, 2010 107,000 109,943 Young Broadcasting, Inc. company guaranty 10s, 2011 264,000 249,480 Young Broadcasting, Inc. sr. sub. notes 8 3/4s, 2014 70,000 60,200 Energy (3.6%) Arch Western Finance, LLC sr. notes 6 3/4s, 2013 340,000 333,200 Bluewater Finance, Ltd. company guaranty 10 1/4s, 2012 (Cayman Islands) 76,000 79,800 CHC Helicopter Corp. sr. sub. notes 7 3/8s, 2014 (Canada) 240,000 232,200 Chesapeake Energy Corp. company guaranty 7 3/4s, 2015 60,000 62,175 Chesapeake Energy Corp. sr. notes 7 1/2s, 2013 190,000 196,175 Chesapeake Energy Corp. sr. notes 7s, 2014 250,000 251,250 Complete Production Services, Inc. 144A sr. notes 8s, 2016 270,000 272,700 Compton Petroleum Corp. company guaranty 7 5/8s, 2013 (Canada) 355,000 337,250 Comstock Resources, Inc. sr. notes 6 7/8s, 2012 120,000 114,600 Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 100,000 101,500 Dresser-Rand Group, Inc. company guaranty 7 3/8s, 2014 27,000 27,135 Encore Acquisition Co. sr. sub. notes 6 1/4s, 2014 60,000 56,100 Encore Acquisition Co. sr. sub. notes 6s, 2015 213,000 193,298 EXCO Resources, Inc. company guaranty 7 1/4s, 2011 235,000 232,650 Forest Oil Corp. sr. notes 8s, 2011 135,000 140,400 Hanover Compressor Co. sr. notes 9s, 2014 90,000 96,525 Hanover Equipment Trust sec. notes Ser. B, 8 3/4s, 2011 40,000 41,700 Harvest Operations Corp. sr. notes 7 7/8s, 2011 (Canada) 365,000 346,750 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. notes 9s, 2016 320,000 336,800 Inergy LP/Inergy Finance Corp. sr. notes 6 7/8s, 2014 485,000 470,450 Massey Energy Co. sr. notes 6 5/8s, 2010 335,000 336,675 Newfield Exploration Co. sr. notes 7 5/8s, 2011 150,000 156,563 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2014 210,000 210,000 Pacific Energy Partners/Pacific Energy Finance Corp. sr. notes 7 1/8s, 2014 95,000 98,325 Peabody Energy Corp. company guaranty 7 3/8s, 2016 95,000 99,869 Peabody Energy Corp. sr. notes 5 7/8s, 2016 180,000 171,900 PetroHawk Energy Corp. company guaranty 9 1/8s, 2013 440,000 458,150 Pogo Producing Co. sr. sub. notes 6 7/8s, 2017 185,000 177,138 Pogo Producing Co. 144A sr. sub. notes 7 7/8s, 2013 95,000 97,375 Pride International, Inc. sr. notes 7 3/8s, 2014 210,000 217,875 Sabine Pass LNG LP 144A sec. notes 7 1/2s, 2016 200,000 200,250 Targa Resources, Inc. 144A company guaranty 8 1/2s, 2013 410,000 414,100 Whiting Petroleum Corp. company guaranty 7s, 2014 575,000 575,000 Financial (0.2%) Crescent Real Estate Equities LP notes 7 1/2s, 2007 (R) 60,000 60,450 E*Trade Finance Corp. sr. notes 8s, 2011 230,000 238,625 Finova Group, Inc. notes 7 1/2s, 2009 210,000 60,900 Health Care (2.8%) AMR Holding Co., Inc./EmCare Holding Co., Inc. sr. sub. notes 10s, 2015 320,000 344,800 Community Health Systems, Inc. sr. sub. notes 6 1/2s, 2012 408,000 392,700 DaVita, Inc. company guaranty 6 5/8s, 2013 285,000 282,863 HCA, Inc. notes 6 3/8s, 2015 65,000 54,113 HCA, Inc. sr. notes 6.95s, 2012 70,000 65,450 HCA, Inc. 144A sec. notes 9 5/8s, 2016 285,000 298,538 HCA, Inc. 144A sec. notes 9 1/4s, 2016 365,000 380,969 MedQuest, Inc. company guaranty Ser. B, 11 7/8s, 2012 321,000 260,010 Nycomed A/S 144A sr. notes 11 3/4s, 2013 (PIK) (Denmark) EUR 264,687 372,107 Omnicare, Inc. sr. sub. notes 6 7/8s, 2015 $50,000 48,875 Omnicare, Inc. sr. sub. notes 6 1/8s, 2013 155,000 146,475 Psychiatric Solutions, Inc. company guaranty 7 3/4s, 2015 360,000 357,300 Select Medical Corp. company guaranty 7 5/8s, 2015 385,000 321,475 Service Corporation International sr. notes 8s, 2017 65,000 64,675 Service Corporation International sr. notes 6 3/4s, 2016 180,000 176,850 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 340,000 323,850 Tenet Healthcare Corp. notes 7 3/8s, 2013 265,000 241,813 Tenet Healthcare Corp. sr. notes 9 7/8s, 2014 165,000 165,413 Triad Hospitals, Inc. sr. notes 7s, 2012 165,000 166,650 Triad Hospitals, Inc. sr. sub. notes 7s, 2013 175,000 175,438 Universal Hospital Services, Inc. sr. notes 10 1/8s, 2011 (Canada) 100,000 106,500 US Oncology, Inc. company guaranty 9s, 2012 160,000 167,600 Vanguard Health Holding Co. II, LLC sr. sub. notes 9s, 2014 395,000 395,000 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) 65,000 73,369 Ventas Realty LP/Capital Corp. company guaranty 6 3/4s, 2010 (R) 75,000 76,875 Ventas Realty LP/Capital Corp. sr. notes 6 5/8s, 2014 (R) 50,000 50,938 Ventas Realty LP/Capital Corp. sr. notes 6 1/2s, 2016 (R) 80,000 80,900 Technology (2.7%) Advanced Micro Devices, Inc. sr. notes 7 3/4s, 2012 328,000 336,200 Amkor Technologies, Inc. sr. notes 7 3/4s, 2013 184,000 172,500 Amkor Technologies, Inc. sr. unsecd. notes 9 1/4s, 2016 95,000 93,575 Avago Technologies Finance 144A sr. notes 10 1/8s, 2013 (Singapore) 120,000 127,500 Celestica, Inc. sr. sub. notes 7 7/8s, 2011 (Canada) 85,000 85,213 Compucom Systems, Inc. 144A sr. notes 12s, 2014 165,000 169,950 Conexant Systems, Inc. 144A sec. FRN 9.126s, 2010 125,000 126,406 Freescale Semiconductor, Inc. 144A sr. notes 9 7/8s, 2014 (PIK) 220,000 220,000 Freescale Semiconductor, Inc. 144A sr. notes 8 7/8s, 2014 430,000 431,075 Freescale Semiconductor, Inc. 144A sr. sub. notes 10 1/8s, 2016 215,000 217,419 Iron Mountain, Inc. company guaranty 8 3/4s, 2018 70,000 74,725 Iron Mountain, Inc. company guaranty 8 5/8s, 2013 355,000 366,538 Iron Mountain, Inc. company guaranty 6 5/8s, 2016 45,000 42,863 Lucent Technologies, Inc. debs. 6.45s, 2029 355,000 319,500 Lucent Technologies, Inc. notes 5 1/2s, 2008 50,000 49,750 New ASAT Finance, Ltd. company guaranty 9 1/4s, 2011 (Cayman Islands) 90,000 68,850 Nortel Networks, Ltd. 144A company guaranty 10 3/4s, 2016 (Canada) 165,000 176,756 Nortel Networks, Ltd. 144A company guaranty FRN 9.624s, 2011 (Canada) (S) 180,000 186,750 NXP BV/NXP Funding, LLC 144A sec. FRN 8.118s, 2013 (Netherlands) 170,000 172,550 NXP BV/NXP Funding, LLC 144A sec. notes 7 7/8s, 2014 (Netherlands) 275,000 282,563 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 252,000 267,120 SunGard Data Systems, Inc. company guaranty 9 1/8s, 2013 506,000 530,668 UGS Capital Corp. II 144A sr. notes 10.38s, 2011 80,000 84,400 UGS Corp. company guaranty 10s, 2012 240,000 261,600 Xerox Capital Trust I company guaranty 8s, 2027 175,000 179,375 Xerox Corp. company guaranty 9 3/4s, 2009 3,000 3,261 Xerox Corp. sr. notes 7 5/8s, 2013 41,000 43,325 Xerox Corp. sr. notes 6 7/8s, 2011 185,000 195,545 Xerox Corp. unsec. sr. notes 6 3/4s, 2017 120,000 127,606 Transportation (0.3%) CalAir, LLC/CalAir Capital Corp. company guaranty 8 1/8s, 2008 230,000 230,000 Kansas City Southern Railway Co. company guaranty 9 1/2s, 2008 275,000 288,750 Utilities & Power (2.9%) AES Corp. (The) sr. notes 8 7/8s, 2011 22,000 23,760 AES Corp. (The) 144A sec. notes 9s, 2015 175,000 189,000 AES Corp. (The) 144A sec. notes 8 3/4s, 2013 240,000 258,000 ANR Pipeline Co. debs. 9 5/8s, 2021 180,000 236,023 CMS Energy Corp. sr. notes 8.9s, 2008 60,000 62,775 CMS Energy Corp. sr. notes 8 1/2s, 2011 70,000 76,475 CMS Energy Corp. sr. notes 7 3/4s, 2010 40,000 42,300 Colorado Interstate Gas Co. debs. 6.85s, 2037 95,000 99,726 Colorado Interstate Gas Co. sr. notes 5.95s, 2015 30,000 29,460 Dynegy-Roseton Danskamme company guaranty Ser. A, 7.27s, 2010 90,000 91,800 Dynegy-Roseton Danskamme company guaranty Ser. B, 7.67s, 2016 125,000 128,438 Edison Mission Energy sr. unsec 7 3/4s, 2016 75,000 78,375 Edison Mission Energy sr. unsec 7 1/2s, 2013 90,000 93,375 El Paso Corp. sr. notes 8.05s, 2030 115,000 123,338 El Paso Corp. sr. notes 7 3/8s, 2012 90,000 92,475 El Paso Corp. sr. notes Ser. MTN, 7.8s, 2031 85,000 90,100 El Paso Natural Gas Co. debs. 8 5/8s, 2022 40,000 47,835 El Paso Production Holding Co. company guaranty 7 3/4s, 2013 360,000 373,050 Ferrellgas LP/Finance sr. notes 8 3/4s, 2012 280,000 287,700 Ferrellgas LP/Finance sr. notes 6 3/4s, 2014 155,000 151,513 Midwest Generation, LLC sec. sr. notes 8 3/4s, 2034 280,000 303,800 Mirant North America, LLC company guaranty 7 3/8s, 2013 230,000 232,875 Mission Energy Holding Co. sec. notes 13 1/2s, 2008 155,000 172,050 Monongahela Power Co. 1st mtge. 6.7s, 2014 90,000 96,754 Nevada Power Co. 2nd mtge. 9s, 2013 62,000 67,291 NRG Energy, Inc. company guaranty 7 3/8s, 2017 100,000 99,875 NRG Energy, Inc. sr. notes 7 3/8s, 2016 720,000 720,000 Orion Power Holdings, Inc. sr. notes 12s, 2010 125,000 141,563 SEMCO Energy, Inc. sr. notes 7 3/4s, 2013 110,000 111,601 SEMCO Energy, Inc. 144A sr. notes 7 3/4s, 2013 145,000 146,450 Sierra Pacific Power Co. general ref. mtge. 6 1/4s, 2012 35,000 35,955 Sierra Pacific Resources sr. notes 8 5/8s, 2014 165,000 178,173 Southern Union Co. jr. sub. FRN 7.2s, 2066 100,000 100,682 Teco Energy, Inc. notes 7.2s, 2011 35,000 36,925 Teco Energy, Inc. notes 7s, 2012 60,000 62,850 Teco Energy, Inc. sr. notes 6 3/4s, 2015 10,000 10,400 Tennessee Gas Pipeline Co. debs. 7s, 2028 15,000 15,902 Tennessee Gas Pipeline Co. unsec. notes 7 1/2s, 2017 40,000 43,502 Transcontinental Gas Pipeline Corp. debs. 7 1/4s, 2026 150,000 158,625 Utilicorp Canada Finance Corp. company guaranty 7 3/4s, 2011 (Canada) 140,000 148,619 Utilicorp United, Inc. sr. notes 9.95s, 2011 5,000 5,532 Williams Cos., Inc. (The) notes 8 3/4s, 2032 30,000 33,675 Williams Cos., Inc. (The) notes 8 1/8s, 2012 35,000 37,625 Williams Cos., Inc. (The) notes 7 5/8s, 2019 50,000 53,000 Williams Cos., Inc. (The) 144A notes 6 3/8s, 2010 65,000 65,163 Total corporate bonds and notes (cost $78,519,745) CONVERTIBLE PREFERRED STOCKS (37.3%)(a) Shares Value Banking (3.1%) Marshall & Ilsley Corp. $1.625 cv. pfd. 58,500 $1,538,550 Sovereign Capital Trust IV $2.188 cv. pfd. 46,000 2,271,250 Washington Mutual Capital Trust I $2.688 cum. cv. pfd. 38,400 2,117,760 Basic Materials (3.6%) Bunge, Ltd. 4.875% cv. pfd. 10,775 1,108,478 Freeport-McMoRan Copper & Gold, Inc. 5.50% cv. pfd. 1,900 2,650,500 Huntsman Corp. $2.50 cv. pfd. 25,500 1,000,875 Smurfit-Stone Container Corp. Ser. A, $1.75 cum. cv. pfd. 101,920 2,420,600 Capital Goods (4.0%) Allied Waste Industries Ser. D, 6.25% cv. pfd. 4,060 1,382,430 Northrop Grumman Corp. Ser. B, $7.00 cum. cv. pfd. 31,900 4,182,888 Owens-Illinois, Inc. $2.375 cv. pfd. 63,770 2,343,548 Communication Services (2.1%) Cincinnati Bell, Inc. Ser. B, $3.378 cum. cv. pfd. (S) 35,300 1,623,094 Crown Castle International Corp. $3.125 cum. cv. pfd. 46,095 2,558,273 Consumer Cyclicals (4.7%) Emmis Communications Corp. Ser. A, $3.125 cum. cv. pfd. 24,100 964,000 Ford Motor Company Capital Trust II $3.25 cum. cv. pfd. 66,700 2,317,825 General Motors Corp. Ser. A, $1.125 cv. pfd. 141,300 3,550,163 Retail Ventures, Inc. $3.312 cv. pfd. 12,720 850,650 United Rentals Trust I $3.25 cv. pfd. 32,103 1,565,021 Consumer Staples (2.5%) Newell Financial Trust I $2.625 cum. cv. pfd. 35,400 1,685,925 Rite Aid Corp. $1.375 cum. cv. pfd. 20,800 534,768 Six Flags, Inc. $1.813 cum. cv. pfd. 63,200 1,406,200 Universal Corp. 6.75% cv. pfd. 1,070 1,246,015 Energy (2.2%) Chesapeake Energy Corp. 6.25% cv. pfd. 8,620 2,426,530 Hanover Compressor Capital Trust $3.625 cum. cv. pfd. 32,000 1,856,000 Financial (1.0%) Fannie Mae Ser. 04-1, 5.375% cv. pfd. 20 Health Care (1.5%) Schering-Plough Corp. $3.00 cv. pfd. 55,300 Insurance (2.7%) Alleghany Corp. 5.75% cv. pfd. 3,800 1,214,575 Aspen Insurance Holdings, Ltd. $2.813 cv. pfd. (Bermuda) 20,000 1,097,500 Conseco, Inc. $1.375 cum. cv. pfd. 58,300 1,428,350 IPC Holdings, Ltd. 7.25% cv. pfd. (Bermuda) 18,500 559,625 Platinum Underwriters Holdings, Ltd. Ser. A, 6.00% cv. pfd. (Bermuda) 34,500 1,035,000 Investment Banking/Brokerage (2.7%) Affiliated Managers Group, Inc. 144A $2.55 cv. pfd. 21,500 1,115,313 E*Trade Financial Corp. $1.531 cum. cv. pfd. 55,500 1,706,625 Lehman Brothers Holdings, Inc. $1.563 cv. pfd. 40,190 1,095,178 Merrill Lynch & Co., Inc. Ser. JNC, 6.75% cv. pfd. 30,260 1,325,766 Real Estate (1.9%) FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. (R) 99,200 2,492,400 Simon Property Group, Inc. $3.00 cv. pfd. 15,100 1,224,988 Technology (1.1%) Lucent Technologies Capital Trust I 7.75% cum. cv. pfd. 2,100 Utilities & Power (4.2%) El Paso Corp. 144A 4.99% cv. pfd. 1,300 1,680,738 El Paso Energy Capital Trust I $2.375 cv. pfd. 38,950 1,509,313 Entergy Corp. $3.813 cv. pfd. 40,900 2,418,213 NRG Energy, Inc. 5.75% cv. pfd. 4,100 1,119,300 Southern Union Co. $2.50 cv. pfd. 30,700 1,638,613 Total convertible preferred stocks (cost $66,708,215) CONVERTIBLE BONDS AND NOTES (17.6%)(a) Principal amount Value Capital Goods (1.3%) DRS Technologies, Inc. 144A cv. unsec. notes 2s, 2026 $365,000 $374,581 GenCorp, Inc. cv. sub. notes 5 3/4s, 2007 2,030,000 2,093,438 Communication Services (0.5%) Charter Communications, Inc. cv. sr. notes 5 7/8s, 2009 500,000 696,875 Charter Communications, Inc. 144A cv. sr. notes 5 7/8s, 2009 130,000 181,188 Consumer Cyclicals (3.2%) ArvinMeritor, Inc. 144A cv. unsec. sr. notes stepped-coupon 4 5/8s (zero%, 3/1/16) 2026 (STP) 1,040,000 1,140,100 Fleetwood Enterprises, Inc. cv. sr. sub. notes 5s, 2023 1,700,000 1,700,000 Pier 1 Imports, Inc. 144A cv. sr. unsub. notes stepped-coupon 6 3/8s (6 1/8s, 2/15/11) 2036 (STP) 1,541,000 1,450,466 Rewards Network, Inc. cv. sub. debs. 3 1/4s, 2023 1,300,000 1,067,625 WCI Communities, Inc. cv. sr. sub. notes 4s, 2023 900,000 875,250 Consumer Staples (3.0%) Nash Finch Co. cv. sr. sub. notes stepped-coupon 1.631s (zero%, 3/15/13) 2035 (STP) 6,170,000 2,575,975 Rite Aid Corp. cv. notes 4 3/4s, 2006 1,060,000 1,060,000 Sinclair Broadcast Group, Inc. cv. bonds 6s, 2012 2,055,000 1,870,050 Sinclair Broadcast Group, Inc. cv. sr. sub. notes stepped-coupon 4 7/8s (2s, 1/15/11) 2018 (STP) 420,000 380,100 Energy (0.4%) McMoran Exploration Co. cv. sr. notes 6s, 2008 690,000 Health Care (1.5%) Connetics Corp. cv. sr. notes 2s, 2015 1,300,000 1,277,250 CV Therapeutics, Inc. cv. sub. notes 3 1/4s, 2013 1,300,000 1,090,375 EPIX Medical, Inc. cv. sr. notes 3s, 2024 900,000 623,250 Technology (5.4%) Agere Systems, Inc. cv. sub. notes 6 1/2s, 2009 980,000 991,025 Cray, Inc. cv. sr. sub. notes 3s, 2024 1,400,000 1,323,000 Fairchild Semiconductor International, Inc. cv. company guaranty 5s, 2008 980,000 971,425 Kulicke & Soffa Industries, Inc. cv. sub. notes 1/2s, 2008 2,050,000 1,798,875 LSI Logic Corp. cv. sub. notes 4s, 2010 770,000 840,263 Lucent Technologies, Inc. cv. debs. Ser. B, 2 3/4s, 2025 450,000 471,375 Mentor Graphics Corp. cv. sub. notes FRN 7.018s, 2023 1,700,000 1,751,000 Safeguard Scientifics, Inc. cv. sr. notes 2 5/8s, 2024 200,000 168,000 Safeguard Scientifics, Inc. 144A cv. sr. notes 2 5/8s, 2024 2,800,000 2,352,000 Transportation (1.6%) JetBlue Airways Corp. cv. sr. bonds 3 1/2s, 2033 1,750,000 1,671,250 Pinnacle Airlines Corp. cv. sr. notes 3 1/4s, 2025 1,500,000 1,552,500 Utilities & Power (0.7%) XCEL Energy, Inc. 144A cv. notes 7 1/2s, 2007 720,000 Total convertible bonds and notes (cost $31,443,259) UNITS (2.0%)(a) Units Value Elf Special Financing, Ltd. 144A cv. units FRN Ser. B, 5.71s, 2009 (Cayman Islands) 10 $1,209,300 Hercules, Inc. cv. units, 6.50%, 2029 2,020 1,727,100 XCL, Ltd. Equity Units (F) 406 997,858 Total units (cost $3,206,838) COMMON STOCKS (0.4%)(a) Shares Value Blount International, Inc. (NON) 9,940 $116,795 Boyd Gaming Corp. 3,424 145,006 Coinmach Service Corp. IDS (Income Deposit Securities) 665 11,731 Contifinancial Corp. Liquidating Trust Units (F) 574,207 57 Elizabeth Arden, Inc. (NON) 6,860 126,224 Knology, Inc. (NON) 32 320 Samsonite Corp. (NON) 155,734 182,986 Sterling Chemicals, Inc. (NON) 50 638 Sun Healthcare Group, Inc. (NON) 202 2,038 Triad Hospitals, Inc. (NON) 2,275 96,733 USA Mobility, Inc. 56 1,363 VS Holdings, Inc. (F)(NON) 28,292 1 WHX Corp. (NON) 3,964 37,063 Williams Cos., Inc. (The) 5,875 163,090 Total common stocks (cost $1,981,999) FOREIGN GOVERNMENT BONDS AND NOTES (0.1%)(a) (cost $156,102) Principal amount Value Argentina (Republic of) FRB 5.59s, 2012 $168,750 PREFERRED STOCKS (%)(a) Shares Value Ion Media Networks, Inc. 13.25% cum. pfd. (PIK) 5 $38,500 Rural Cellular Corp. Ser. B, 11.375% cum. pfd. 43 53,535 Total preferred stocks (cost $75,612) WARRANTS (%)(a)(NON) Expiration date Strike Price Warrants Value Dayton Superior Corp. 144A 6/15/09 $0.01 270 $3 MDP Acquisitions PLC 144A (Ireland) 10/1/13 EUR 0.001 119 3,332 Ubiquitel, Inc. 144A 4/15/10 $22.74 420 4 Total warrants (cost $28,984) SHORT-TERM INVESTMENTS (3.2%)(a) Principal amount/shares Value Putnam Prime Money Market Fund (e) 3,780,717 $3,780,717 Short-term investments held as collateral for loaned securities with yields ranging from 5.27% to 5.44% and due dates ranging from December 1, 2006 to January 19, 2007 (d) $2,431,528 2,426,690 Total short-term investments (cost $6,207,407) TOTAL INVESTMENTS Total investments (cost $188,328,161)(b) FORWARD CURRENCY CONTRACTS TO SELL at 11/30/06 (aggregate face value $3,265,151) (Unaudited) Aggregate Delivery Unrealized Value face value date depreciation Euro $3,362,900 $3,265,151 12/20/06 $(97,749) CREDIT DEFAULT CONTRACTS OUTSTANDING at 11/30/06 (Unaudited) Upfront Fixed payments Unrealized Swap counterparty / premium Notional Termination received (paid) by appreciation/ Referenced debt* received (paid)** amount date fund per annum (depreciation) Citibank, N.A. Celestica, Inc. 7 7/8%, 7/1/11 $ $125,000 9/20/11 285 bp $1,935 Ford Motor Co., 7.45%, 7/16/31 80,000 6/20/07 620 bp 2,950 Visteon Corp., 7%, 3/10/14 100,000 6/20/09 605 bp 6,744 CreditSuisse First Boston International Ford Motor Co., 7.45%, 7/16/31 175,000 9/20/07 (487.5 bp) (5,843) Ford Motor Co., 7.45%, 7/16/31 210,000 9/20/08 725 bp 17,097 Ford Motor Co., 7.45%, 7/16/31 35,000 9/20/07 (485 bp) (1,160) Deutsche Bank AG Ford Motor Co., 7.45%, 7/16/31 112,000 6/20/07 595 bp 3,920 Visteon Corp., 7%, 3/10/14 100,000 6/20/09 535 bp 5,064 Goldman Sachs Capital Markets, L.P. Ford Motor Co., 7.45%, 7/16/31 80,000 6/20/07 630 bp 3,010 Goldman Sachs International Any one of the underlying securities in the basket of BB CMBS securities 108,000 (a) 2.461% 9,440 General Motors Corp., 7 1/8%, 7/15/13 175,000 9/20/08 620 bp 14,014 General Motors Corp., 7 1/8%, 7/15/13 175,000 9/20/07 (427.5 bp) (5,785) General Motors Corp., 7 1/8%, 7/15/13 35,000 9/20/07 (425 bp) (1,149) General Motors Corp., 7 1/8%, 7/15/13 35,000 9/20/08 620 bp 2,803 L-3 Communications Corp. 7 5/8%, 6/15/12 40,000 9/20/11 (108 bp) (428) JPMorgan Chase Bank, N.A. Ford Motor Co., 7.45%, 7/16/31 80,000 6/20/07 635 bp 3,039 Ford Motor Co., 7.45%, 7/16/31 100,000 6/20/07 665 bp 4,023 Ford Motor Co., 7.45%, 7/16/31 30,000 9/20/07 (345 bp) (579) Ford Motor Co., 7.45%, 7/16/31 30,000 9/20/08 550 bp 1,580 General Motors Corp., 7 1/8%, 7/15/13 30,000 9/20/07 (350 bp) (760) General Motors Corp., 7 1/8%, 7/15/13 30,000 9/20/08 500 bp 1,755 Lehman Brothers Special Financing, Inc. General Motors Corp., 7 1/8%,7/15/13 200,000 12/20/06 750 bp 3,742 Merrill Lynch Capital Services, Inc. Ford Motor Co., 7.45%, 7/16/31 85,000 9/20/07 (345 bp) (1,642) Ford Motor Co., 7.45%, 7/16/31 85,000 9/20/08 570 bp 4,794 General Motors Corp., 7 1/8%, 7/15/13 120,000 9/20/07 (335 bp) (2,860) General Motors Corp., 7 1/8%, 7/15/13 120,000 9/20/08 500 bp 7,021 Morgan Stanley Capital Services, Inc. Ford Motor Co., 7.45%, 7/16/31 30,000 9/20/07 (345 bp) (579) Ford Motor Co., 7.45%, 7/16/31 30,000 9/20/08 560 bp 1,636 General Motors Corp., 7 1/8%, 7/15/13 30,000 9/20/07 (335 bp) (715) General Motors Corp., 7 1/8%, 7/15/13 30,000 9/20/08 500 bp 1,755 Nalco, Co. 7.75%,11/15/11 60,000 12/20/11 210 bp 673 Total * Payments related to the reference debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. (a) Terminating on the date on which the notional amount is reduced to zero or the date on which the assets securing the reference entity are liquidated. NOTES (a) Percentages indicated are based on net assets of $196,938,366 . (b) The aggregate identified cost on a tax basis is $188,199,082, resulting in gross unrealized appreciation and depreciation of $15,045,170 and $4,425,039, respectively, or net unrealized appreciation of $10,620,131. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (RES) Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at November 30, 2006 was $170,170 or 0.1% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At November 30, 2006, the value of securities loaned amounted to $2,375,323. Certain of these securities were sold prior to period-end. The fund received cash collateral of $2,426,690 which is pooled with collateral of other Putnam funds into 48 issues of high-grade, short-term investments. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management and administrative fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $48,061 for the period ended November 30, 2006. During the period ended November 30, 2006, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $17,606,859 and $16,126,771, respectively. (F) Security is valued at fair value following procedures approved by the Trustees. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at November 30, 2006. At November 30, 2006, liquid assets totaling $2,855,000 have been designated as collateral for open forward commitments and swap contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on Floating Rate Bonds (FRB) and Floating Rate Notes (FRN) are the current interest rates at November 30, 2006. The dates shown on debt obligations are the original maturity dates. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued at fair value on the basis of valuations furnished by an independent pricing service or dealers, approved by the Trustees. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments). The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. Credit default contracts The fund may enter into credit default contracts where one party, the protection buyer, makes an upfront or periodic payment to a counterparty, the protection seller, in exchange for the right to receive a contingent payment. The maximum amount of the payment may equal the notional amount, at par, of the underlying index or security as a result of a related credit event. Payments are made upon a credit default event of the disclosed primary referenced obligation or all other equally ranked obligations of the reference entity. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked-to-market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made as a result of a credit event or termination of the contract are recognized, net of a proportional amount of the upfront payment, as realized gains or losses. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index, the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased comparable publicly traded securities or that the counterparty may default on its obligation to perform. Risks of loss may exceed amounts recognized on the statement of assets and liabilities. Credit default contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam High Income Securities Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: January 26, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: January 26, 2007 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: January 26, 2007
